DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1 - 20 were originally presented having a filing date of 10/16/2019 and claiming priority to US Provisional Application Ser. No. 62/886,895 filed on 08/14/2019.

Claim Objections
Claims 1, 8 – 10, 17 – 20 are objected to because of the following informalities:  
Claim 1, line 11 – 15 should read “presenting on an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface.”
Claim 8 should read “wherein presenting on the electric vehicle charging planner user interface that presents the at least one perspective travel path includes determining the at least one charging station that is usable to charge the electric vehicle based on the current geo-location of the electric vehicle, the current state of charge of the battery of the electric vehicle, and the geo- location of the at least one predicted point of interest.” 
Claim 9 should read “wherein presenting on the electric vehicle charging planner user interface that presents the
Claim 10, line 13 – 17 should read “present on an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface.”
Claim 17 should read “wherein presenting on the electric vehicle charging planner user interface that presents the at least one perspective travel path includes determining the at least one charging station that is usable to charge the electric vehicle based on the current geo-location of the electric vehicle, the current state of charge of the battery of the electric vehicle, and the geo-location of the at least one predicted point of interest.”
Claim 18 should read “wherein presenting on the electric vehicle charging planner user interface that presents the at least one perspective travel path includes presenting the at least one charging station as pin pointed on or near the at least one travel path.”
Claim 19, line 12 – 16 should read “presenting on an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface.”
Claim 20 should read “wherein presenting on the electric vehicle charging planner user interface that presents the at least one perspective travel path includes presenting the at least one charging station as pin pointed on or near the at least one travel path.”

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 – 16 recites “presenting an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface.” There is insufficient antecedent basis for the limitation “the completion of the daily activities of the operator of the electric vehicle.”
Claim 10 describes limitations of a system that are similar to the limitations of claim 1. Therefore, claim 10 is rejected for the same reason as described in claim 1 above.
Claim 19 describes limitations of a non-transitory computer readable storage medium that are similar to the limitations of claim 1. Therefore, claim 19 is rejected for the same reason as described in claim 1 above.
Claims 2 - 9 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 9 are rejected for the same reason as claim 1 
Claims 11 - 18 are dependent on claim 10 and do not cure the deficiencies thereof, therefore claims 11 - 18 are rejected for the same reason as claim 10 above.
Claim 20 is dependent on claim 19 and do not cure the deficiencies thereof, therefore claim 20 is rejected for the same reason as claim 19 above.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Publication No. US 20170010116 A1; hereafter Inoue) in view of Upadhyay et al. (Publication No. US 20180340784 A1; hereafter Upadhyay).
Regarding to claim 1, Inoue teaches a computer-implemented method for providing charging options based on electric vehicle operator daily activities, comprising: 
	analyzing data associated with daily activities of an operator of an electric vehicle; 
([Par. 0045], “The driving history accumulation unit 26 executes a history information accumulation process on the basis of the first driving history information (information that includes basic travel time
information, movement information, and vehicle state information, cf. steps S102 to S105 of FIG. 3) and the second driving history information (information that includes basic charge time information and charging information, cf. steps S108 to S110 of FIG. 3) which are transmitted from the in-vehicle device 1. Specifically, in the history information accumulation process, the driving history accumulation unit 26 sequentially receives (acquires) the first driving history information and the second driving history information which are transmitted by the in-vehicle device 1. Then, the driving history accumulation unit 26 accumulates the received first driving history information and second driving history information as the driving history information.” Wherein the “driving history information” associated with a driver reads on the “daily activities of an operator”)
	determining at least one travel routine and at least one perspective travel plan that is completed by the operator of the electric vehicle based on the daily activities; 
[Par. 0041], “information providing system S of one or more embodiments of the present invention is a system that, when a user inputs a departure point and a destination point at the time of starting to drive an electric car, searches for a presentation route similar to the user's planned route on the basis of the actual driving data which has been accumulated before, and encourages the user to know the power consumption and the charging facilities that will be traversed in addition to the presentation route. This allows the user to confirm in advance whether the driving plan is appropriate. Details of the route providing process will be described below.”)

([Par. 0048], “the historical statistics processing unit 27 refers to the presentation route search request transmitted from the terminal device 2, the map information stored by the map information storage unit 25, and the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to execute a driving history statistical process. In this driving history statistical process, first, the historical statistics processing unit 27 refers to the map information stored by the map information storage unit 25 to search for and acquire a planned route from the departure point P.sub.O to the destination point P.sub.D on the basis of the presentation route search request transmitted from the route calculation unit 23. The planned route may be any route that allows arrival at the destination point P.sub.D from the departure point P.sub.O and is not particularly limited.”; [Par. 0049], “The historical statistics processing unit 27 has a charging frequency determining unit 271 that refers to the charging amount information detected by the battery level detector 11 of the vehicle A to determine how many times to have to stand in the charging facilities when the vehicle A travels along the planned route. Referring to the determination result by the charging frequency determining unit 271 and the driving history information (the first driving history information) accumulated by the driving history accumulation unit 26, the historical statistics processing unit 27 determines a presentation route that is the same as or similar to the searched (acquired) planned route.”)

This is interpreted as once departure point and destination point have been inputted by a driver, the historical statistics processing unit searches a planned route which is formulated from the driving history of the vehicle (routes that are taken before by the driver), so that the presentation route to the destination is same or similar to the planned route.

	determining a current geo-location of the electric vehicle; ([Par. 0036], “The navigation device 18 acquires the information that is output by the position detector 5, i.e. the latitude and longitude that represent the current position of the vehicle A, and presents to the driver the guidance information for guiding the vehicle A in accordance with a guidance route from a departure point P.sub.O to a destination point P.sub.D, which are input by the driver, on the basis of the acquired information (the latitude and longitude that represent the current position of the vehicle A). The navigation device 18 outputs the acquired information and the guidance route to the driving history recorder 19.”)

	presenting an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface. 
([Par. 0043], “the display 24 renders on an electronic map the departure point P.sub.O, the destination point P.sub.D, the presentation route there between, and the charging via-points P.sub.C which will be traversed when driving along the presentation route, in accordance with the control command output by the route calculation unit 23. In addition, the display 24 displays the information regarding the power that is consumed when driving along the presentation route and the information regarding the cruisable distance on a corner of the screen. This allows the user of the terminal device 2 to confirm in advance the power consumption, the cruisable distance, and the charging via-points P.sub.C when driving the vehicle A to the destination point P.sub.D.” wherein the “presentation route” is formulated from the driving history of the vehicle.

[Par. 0050], “the historical statistics processing unit 27 refers to the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to determine the power that is actually consumed by the vehicle A when traveling along the determined presentation route and the charging via-points that will be traversed when driving along the presentation route. Then, the historical statistics processing unit 27 transmits (provides) the determined presentation route, the power consumption, and the charging via-point information to the in-vehicle device 1. The in-vehicle device 1 thereby presents information regarding the presentation route, the power that is consumed upon traveling along the presentation route, and the charging viapoints that will be traversed when driving along the presentation route, on the basis of the information output by the historical statistics processing unit 27.”

[Par. 0061 – 0062], “the driving history recorder 19 stores the latitude and longitude information (hereinafter also referred to as “charging via-point information” and/or “charging position information”), the charging amount information, and the charging time information, which are output from the position detector 5, the battery level detector 11, and the charge/discharge controller 16, as the charging information. That is, in one or more embodiments of the present invention, the charging information includes the latitude and longitude information (the charging viapoint information and/or the charging position information), the charging amount information, and the charging time information… The process then proceeds to step S110, in which the driving history recorder 19 transmits information that includes the basic charge time information and charging information recorded by the driving history recorder 19 to the vehicle information providing device 3 as the second driving history information (the vehicle information providing device 3 receives and accumulates this information in step S301 of FIG. 5). During this operation, the driving history recorder 19 transmits the second driving history information to the vehicle information providing device 3 so that the second driving history information is associated with the first driving history information transmitted in step S105 described above. This allows the association between the route that the vehicle A traveled and the charging viapoints that were traversed when driving along the route”

This is interpreted as the driving history recorder records charging location, charging time and charging amount associated with traveled routes of the vehicle as second driving history information. From that, when there is a request of a presentation route, the historical statistic processing unit searches a planned route based on driving history information to filter the most efficient route to the destination. The system then presents the driver presentation route including charging via point that will be traversed when traveling along the presentation route.  


	Inoue teaches to detect current location of the vehicle and formulate a route based on driving history of the vehicle upon receiving input of destination point as described above, but does not explicitly disclose wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. 

	However, Upadhyay teaches wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. ([Par. 0061], “in response to a destination for a drive cycle not being indicated by a driver, a current location of the vehicle may be determined, a driving history of the driver may be retrieved, a destination may be predicted based on the driving history, selection of one or more upcoming route segments may be dynamically updated based on the current location of the vehicle relative to the predicted destination, the route segments may be ranked based on each of a particulate filter regeneration efficiency, fuel efficiency, and time of travel, and displayed to the driver, the one or more route segments to the predicted destination displayed in order of their rank”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Inoue to incorporate the teaching of Upadhyay. The modification would have been obvious because by suggesting a destination based on the current location and driving history of the driver, it conveniently allows driver to choose frequently traveled destination without a need to input the address. 

Regarding to claim 2, the combination of Inoue and Upadhyay teaches the method of claim 1.
Upadhyay further teaches wherein analyzing the data associated with the daily activities of the operator includes accessing a location log that includes a log of locations at which the electric vehicle is driven, parked, or charged. ([Par. 0047], “208, the routine includes determining if a destination has been specified by the driver. The driver may specify a destination via an input to the on-board navigation system. If it is determined that the destination is known, the routine proceeds to step 210 to retrieve one or more routes between the origin and the destination from a database (such as database 13 in FIG. 1). The origin (such as coordinates, geographical location) may be determined from the on-board navigation system or from a network cloud via a wireless connection. The database is maintained updated with information of frequently travelled vehicle routes. Information including origin and destination, routes taken, stops during trip and duration of each stop, traffic information for each route, day and time of travel, engine operating conditions, fuel consumption, duration of travel, possible degree of PF regeneration, driver driving characteristics, etc. may be available in the database.”)

Regarding to claim 3, the combination of Inoue and Upadhyay teaches the method of claim 2.
Upadhyay further teaches wherein determining the at least one travel routine includes analyzing the log of locations stored upon the location log to determine at least one of: trips of the electric vehicle, tasks of the operator of the electric vehicle, and activities of the operator of the electric vehicle that routinely take place during at least one particular timeframe. ([Par. 0047], “208, the routine includes determining if a destination has been specified by the driver. The driver may specify a destination via an input to the on-board navigation system. If it is determined that the destination is known, the routine proceeds to step 210 to retrieve one or more routes between the origin and the destination from a database (such as database 13 in FIG. 1). The origin (such as coordinates, geographical location) may be determined from the on-board navigation system or from a network cloud via a wireless connection. The database is maintained updated with information of frequently travelled vehicle routes. Information including origin and destination, routes taken, stops during trip and duration of each stop, traffic information for each route, day and time of travel, engine operating conditions, fuel consumption, duration of travel, possible degree of PF regeneration, driver driving characteristics, etc. may be available in the database.”)

Regarding to claim 4, the combination of Inoue and Upadhyay teaches the method of claim 2.
Upadhyay further teaches wherein determining the at least one travel routine includes determining at least one point of interest 45Atty. Dkt. No. HRA-46304 location that is frequently or routinely traveled to by the electric vehicle to determine the at least one travel routine.
([Par. 0047], “208, the routine includes determining if a destination has been specified by the driver. The driver may specify a destination via an input to the on-board navigation system. If it is determined that the destination is known, the routine proceeds to step 210 to retrieve one or more routes between the origin and the destination from a database (such as database 13 in FIG. 1). The origin (such as coordinates, geographical location) may be determined from the on-board navigation system or from a network cloud via a wireless connection. The database is maintained updated with information of frequently travelled vehicle routes. Information including origin and destination, routes taken, stops during trip and duration of each stop, traffic information for each route, day and time of travel, engine operating conditions, fuel consumption, duration of travel, possible degree of PF regeneration, driver driving characteristics, etc. may be available in the database.”)

[Par. 0061], “in response to a destination for a drive cycle not being indicated by a driver, a current location of the vehicle may be determined, a driving history of the driver may be retrieved, a destination may be predicted based on the driving history, selection of one or more upcoming route segments may be dynamically updated based on the current location of the vehicle relative to the predicted destination, the route segments may be ranked based on each of a particulate filter regeneration efficiency, fuel efficiency, and time of travel, and displayed to the driver, the one or more route segments to the predicted destination displayed in order of their rank”)

Regarding to claim 5, the combination of Inoue and Upadhyay teaches the method of claim 2.
Inoue further teaches wherein determining the at least one perspective travel plan includes analyzing at least one data point that is provided by at least one application that is executed by a portable device used by the operator of the electric vehicle. ([Par. 0051], “a user who is going to drive uses the terminal device 2 to input the departure point and the destination point and if necessary via-points and transmits the information regarding these destination point, destination point and via points to the vehicle information providing device 3. In step S50, the vehicle information providing device 3 uses the information regarding these destination point, destination point and via-points to search for a route that is the same as or similar to the route (also referred to as a “planned route”) from the accumulated driving history information, and transmits the hit route (also referred to as a “presentation route”) and the driving history information relevant to the hit route to the terminal device 2.” Where this is interpreted as the presentation route is determined via planned routes in the driving history and departure point inputted by driver via a terminal device.)
Regarding to claim 7, the combination of Inoue and Upadhyay teaches the method of claim 1.
further including determining a current state of charge of a battery of the electric vehicle, wherein a remaining distance that the electric vehicle is capable of traveling based on the current state of charge is determined. ([Par. 0031], “The battery level detector 11 detects the battery level of the vehicle A and outputs the information regarding the detection results to the driving history recorder 19 described below. The battery level in this example may be the remaining charge of the battery (for driving) 14 to supply electric power to the electric motor 13 which is the traveling drive source.”; [Par. 0064], “The route providing process is executed by the route calculation unit 23 of the terminal device 2, and this route calculation unit 23 executes the route providing process described below when information regarding the departure point P.sub.O, destination point P.sub.D, battery level, and driver ID are input from the input unit 22.”)

Regarding to claim 8, the combination of Inoue and Upadhyay teaches the method of claim 7.
Inoue further teaches wherein presenting the electric vehicle charging planner user interface that presents at least one perspective travel path includes determining the at least one charging station that is usable to charge the electric vehicle based on the current geo-location of the electric vehicle, the current state of charge of the battery of the electric vehicle, and the geo- location of the at least one predicted point of interest. ([Par. 0103 – 0104], “In step S502, the charging frequency determining unit 271 of the historical statistics processing unit 27 determines whether or not the vehicle A has to stand in charging facilities when the vehicle A travels from the departure point P.sub.O to the destination point P.sub.D, on the basis of the information regarding the traveling performance of the vehicle A and the battery level of the vehicle A. When the charging frequency determining unit 271 determines that the vehicle A has to stand in charging facilities when the vehicle A travels from the departure point P.sub.O to the destination point P.sub.D (step S502=Yes), the process proceeds to step S503. In step S503, the historical statistics processing unit 27 refers to the information (the first driving history information, the second driving history information) accumulated in the driving history accumulation unit 26 to search for a similar route from the departure point P.sub.O to a charging facility that is nearest to the departure point P.sub.O (hereinafter also referred to as a “first charging facility P.sub.J1”). This search can be, for example, performed as follows. The historical statistics processing unit 27 sets a departure point area (range) R.sub.O on the basis of the information regarding the departure point P.sub.O included in the received presentation route search request. The historical statistics processing unit 27 also sets a destination point area (range) R.sub.J1 on the basis of the information regarding the first charging facility P.sub.J1.”)

Regarding to claim 9, the combination of Inoue and Upadhyay teaches the method of claim 8.
Inoue further teaches The computer-implemented method of claim 8, wherein presenting the electric vehicle charging planner user interface that presents at least one perspective travel path includes presenting the at least one charging station as pin pointed on or near the at least one travel path. ([Par. 0103 – 0104], “In step S502, the charging frequency determining unit 271 of the historical statistics processing unit 27 determines whether or not the vehicle A has to stand in charging facilities when the vehicle A travels from the departure point P.sub.O to the destination point P.sub.D, on the basis of the information regarding the traveling performance of the vehicle A and the battery level of the vehicle A. When the charging frequency determining unit 271 determines that the vehicle A has to stand in charging facilities when the vehicle A travels from the departure point P.sub.O to the destination point P.sub.D (step S502=Yes), the process proceeds to step S503. In step S503, the historical statistics processing unit 27 refers to the information (the first driving history information, the second driving history information) accumulated in the driving history accumulation unit 26 to search for a similar route from the departure point P.sub.O to a charging facility that is nearest to the departure point P.sub.O (hereinafter also referred to as a “first charging facility P.sub.J1”). This search can be, for example, performed as follows. The historical statistics processing unit 27 sets a departure point area (range) R.sub.O on the basis of the information regarding the departure point P.sub.O included in the received presentation route search request. The historical statistics processing unit 27 also sets a destination point area (range) R.sub.J1 on the basis of the information regarding the first charging facility P.sub.J1.”)

Regarding to claim 10, Inoue teaches A system for providing charging options based on electric vehicle operator daily activities, comprising: 
	a memory storing instructions when executed by a processor cause the processor to ([Par. 0026], “in-vehicle device 1 and the vehicle information providing device 3 may store various types of information in a removable storage medium, such as flash memory, and send and receive the stored various types of information via a terminal having a communication function” wherein the in-vehicle device 1 is mounted in the vehicle. It is inherent that the in-vehicle device stored instructions that are executed by a processor to perform functions): 
	analyze data associated with daily activities of an operator of an electric vehicle; 
([Par. 0045], “The driving history accumulation unit 26 executes a history information accumulation process on the basis of the first driving history information (information that includes basic travel time
information, movement information, and vehicle state information, cf. steps S102 to S105 of FIG. 3) and the second driving history information (information that includes basic charge time information and charging information, cf. steps S108 to S110 of FIG. 3) which are transmitted from the in-vehicle device 1. Specifically, in the history information accumulation process, the driving history accumulation unit 26 sequentially receives (acquires) the first driving history information and the second driving history information which are transmitted by the in-vehicle device 1. Then, the driving history accumulation unit 26 accumulates the received first driving history information and second driving history information as the driving history information.” Wherein the “driving history information” associated with a driver reads on the “daily activities of an operator”)
	determine at least one travel routine and at least one perspective travel plan that is completed by the operator of the electric vehicle based on the daily activities; 
[Par. 0041], “information providing system S of one or more embodiments of the present invention is a system that, when a user inputs a departure point and a destination point at the time of starting to drive an electric car, searches for a presentation route similar to the user's planned route on the basis of the actual driving data which has been accumulated before, and encourages the user to know the power consumption and the charging facilities that will be traversed in addition to the presentation route. This allows the user to confirm in advance whether the driving plan is appropriate. Details of the route providing process will be described below.”)

([Par. 0048], “the historical statistics processing unit 27 refers to the presentation route search request transmitted from the terminal device 2, the map information stored by the map information storage unit 25, and the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to execute a driving history statistical process. In this driving history statistical process, first, the historical statistics processing unit 27 refers to the map information stored by the map information storage unit 25 to search for and acquire a planned route from the departure point P.sub.O to the destination point P.sub.D on the basis of the presentation route search request transmitted from the route calculation unit 23. The planned route may be any route that allows arrival at the destination point P.sub.D from the departure point P.sub.O and is not particularly limited.”; [Par. 0049], “The historical statistics processing unit 27 has a charging frequency determining unit 271 that refers to the charging amount information detected by the battery level detector 11 of the vehicle A to determine how many times to have to stand in the charging facilities when the vehicle A travels along the planned route. Referring to the determination result by the charging frequency determining unit 271 and the driving history information (the first driving history information) accumulated by the driving history accumulation unit 26, the historical statistics processing unit 27 determines a presentation route that is the same as or similar to the searched (acquired) planned route.”)

This is interpreted as once departure point and destination point have been inputted by a driver, the historical statistics processing unit could search a planned route which is formulated from the driving history of the vehicle (route that is taken before by the driver), so that the presentation route to the destination is same or similar to the planned route.

	determine a current geo-location of the electric vehicle; ([Par. 0036], “The navigation device 18 acquires the information that is output by the position detector 5, i.e. the latitude and longitude that represent the current position of the vehicle A, and presents to the driver the guidance information for guiding the vehicle A in accordance with a guidance route from a departure point P.sub.O to a destination point P.sub.D, which are input by the driver, on the basis of the acquired information (the latitude and longitude that represent the current position of the vehicle A). The navigation device 18 outputs the acquired information and the guidance route to the driving history recorder 19.”)

	present an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface. 
([Par. 0043], “the display 24 renders on an electronic map the departure point P.sub.O, the destination point P.sub.D, the presentation route there between, and the charging via-points P.sub.C which will be traversed when driving along the presentation route, in accordance with the control command output by the route calculation unit 23. In addition, the display 24 displays the information regarding the power that is consumed when driving along the presentation route and the information regarding the cruisable distance on a corner of the screen. This allows the user of the terminal device 2 to confirm in advance the power consumption, the cruisable distance, and the charging via-points P.sub.C when driving the vehicle A to the destination point P.sub.D.” wherein the “presentation route” is formulated from the driving history of the vehicle.

[Par. 0050], “the historical statistics processing unit 27 refers to the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to determine the power that is actually consumed by the vehicle A when traveling along the determined presentation route and the charging via-points that will be traversed when driving along the presentation route. Then, the historical statistics processing unit 27 transmits (provides) the determined presentation route, the power consumption, and the charging via-point information to the in-vehicle device 1. The in-vehicle device 1 thereby presents information regarding the presentation route, the power that is consumed upon traveling along the presentation route, and the charging viapoints that will be traversed when driving along the presentation route, on the basis of the information output by the historical statistics processing unit 27.”

[Par. 0061 – 0062], “the driving history recorder 19 stores the latitude and longitude information (hereinafter also referred to as “charging via-point information” and/or “charging position information”), the charging amount information, and the charging time information, which are output from the position detector 5, the battery level detector 11, and the charge/discharge controller 16, as the charging information. That is, in one or more embodiments of the present invention, the charging information includes the latitude and longitude information (the charging viapoint information and/or the charging position information), the charging amount information, and the charging time information… The process then proceeds to step S110, in which the driving history recorder 19 transmits information that includes the basic charge time information and charging information recorded by the driving history recorder 19 to the vehicle information providing device 3 as the second driving history information (the vehicle information providing device 3 receives and accumulates this information in step S301 of FIG. 5). During this operation, the driving history recorder 19 transmits the second driving history information to the vehicle information providing device 3 so that the second driving history information is associated with the first driving history information transmitted in step S105 described above. This allows the association between the route that the vehicle A traveled and the charging viapoints that were traversed when driving along the route”


This is interpreted as the driving history recorder records charging location, charging time and charging amount associated with traveled routes of the vehicle as second driving history information. From that, when there is a request of a presentation route, the historical statistic processing unit searches a planned route based on driving history information to filter the most efficient route to the destination. The system then presents the driver presentation route including charging via point that will be traversed when traveling along the presentation route.  


	Inoue teaches to detect current location of the vehicle and formulate a route based on driving history of the vehicle upon receiving input of destination point as described above, but does not explicitly disclose wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. 

	However, Upadhyay teaches wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. ([Par. 0061], “in response to a destination for a drive cycle not being indicated by a driver, a current location of the vehicle may be determined, a driving history of the driver may be retrieved, a destination may be predicted based on the driving history, selection of one or more upcoming route segments may be dynamically updated based on the current location of the vehicle relative to the predicted destination, the route segments may be ranked based on each of a particulate filter regeneration efficiency, fuel efficiency, and time of travel, and displayed to the driver, the one or more route segments to the predicted destination displayed in order of their rank”)



Claims 11 – 14, 16 - 18 describe limitations of a system that are similar to the limitations claims 2 – 5, 7 – 9 respectively. Therefore, claims 11 – 14, 16 - 18 are rejected under 35 USC § 103 for the same reason as described in claims 2 – 5, 7 – 9 respectively above.

Regarding to claim 19, Inoue teaches A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method ([Par. 0026], “in-vehicle device 1 and the vehicle information providing device 3 may store various types of information in a removable storage medium, such as flash memory, and send and receive the stored various types of information via a terminal having a communication function” wherein the in-vehicle device 1 is mounted in the vehicle. It is inherent that the in-vehicle device stored instructions that are executed by a processor to perform functions), the method comprising: 
	analyzing data associated with daily activities of an operator of an electric vehicle; 
([Par. 0045], “The driving history accumulation unit 26 executes a history information accumulation process on the basis of the first driving history information (information that includes basic travel time
information, movement information, and vehicle state information, cf. steps S102 to S105 of FIG. 3) and the second driving history information (information that includes basic charge time information and charging information, cf. steps S108 to S110 of FIG. 3) which are transmitted from the in-vehicle device 1. Specifically, in the history information accumulation process, the driving history accumulation unit 26 sequentially receives (acquires) the first driving history information and the second driving history information which are transmitted by the in-vehicle device 1. Then, the driving history accumulation unit 26 accumulates the received first driving history information and second driving history information as the driving history information.” Wherein the “driving history information” associated with a driver reads on the “daily activities of an operator”)
	determining at least one travel routine and at least one perspective travel plan that is completed by the operator of the electric vehicle based on the daily activities; 
[Par. 0041], “information providing system S of one or more embodiments of the present invention is a system that, when a user inputs a departure point and a destination point at the time of starting to drive an electric car, searches for a presentation route similar to the user's planned route on the basis of the actual driving data which has been accumulated before, and encourages the user to know the power consumption and the charging facilities that will be traversed in addition to the presentation route. This allows the user to confirm in advance whether the driving plan is appropriate. Details of the route providing process will be described below.”)

([Par. 0048], “the historical statistics processing unit 27 refers to the presentation route search request transmitted from the terminal device 2, the map information stored by the map information storage unit 25, and the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to execute a driving history statistical process. In this driving history statistical process, first, the historical statistics processing unit 27 refers to the map information stored by the map information storage unit 25 to search for and acquire a planned route from the departure point P.sub.O to the destination point P.sub.D on the basis of the presentation route search request transmitted from the route calculation unit 23. The planned route may be any route that allows arrival at the destination point P.sub.D from the departure point P.sub.O and is not particularly limited.”; [Par. 0049], “The historical statistics processing unit 27 has a charging frequency determining unit 271 that refers to the charging amount information detected by the battery level detector 11 of the vehicle A to determine how many times to have to stand in the charging facilities when the vehicle A travels along the planned route. Referring to the determination result by the charging frequency determining unit 271 and the driving history information (the first driving history information) accumulated by the driving history accumulation unit 26, the historical statistics processing unit 27 determines a presentation route that is the same as or similar to the searched (acquired) planned route.”)

This is interpreted as once departure point and destination point have been inputted by a driver, the historical statistics processing unit could search a planned route which is formulated from the driving history of the vehicle (route that is taken before by the driver), so that the presentation route to the destination is same or similar to the planned route.

	determining a current geo-location of the electric vehicle; ([Par. 0036], “The navigation device 18 acquires the information that is output by the position detector 5, i.e. the latitude and longitude that represent the current position of the vehicle A, and presents to the driver the guidance information for guiding the vehicle A in accordance with a guidance route from a departure point P.sub.O to a destination point P.sub.D, which are input by the driver, on the basis of the acquired information (the latitude and longitude that represent the current position of the vehicle A). The navigation device 18 outputs the acquired information and the guidance route to the driving history recorder 19.”)

	presenting an electric vehicle charging planner user interface that presents at least one perspective travel path to the at least one predicted point of interest, wherein at least one charging station that is usable to charge the electric vehicle during the completion of the daily activities of the operator of the electric vehicle is presented through the electric vehicle charging planner user interface. 
([Par. 0043], “the display 24 renders on an electronic map the departure point P.sub.O, the destination point P.sub.D, the presentation route there between, and the charging via-points P.sub.C which will be traversed when driving along the presentation route, in accordance with the control command output by the route calculation unit 23. In addition, the display 24 displays the information regarding the power that is consumed when driving along the presentation route and the information regarding the cruisable distance on a corner of the screen. This allows the user of the terminal device 2 to confirm in advance the power consumption, the cruisable distance, and the charging via-points P.sub.C when driving the vehicle A to the destination point P.sub.D.” wherein the “presentation route” is formulated from the driving history of the vehicle.

[Par. 0050], “the historical statistics processing unit 27 refers to the driving history information (the first driving history information, the second driving history information) accumulated by the driving history accumulation unit 26 to determine the power that is actually consumed by the vehicle A when traveling along the determined presentation route and the charging via-points that will be traversed when driving along the presentation route. Then, the historical statistics processing unit 27 transmits (provides) the determined presentation route, the power consumption, and the charging via-point information to the in-vehicle device 1. The in-vehicle device 1 thereby presents information regarding the presentation route, the power that is consumed upon traveling along the presentation route, and the charging viapoints that will be traversed when driving along the presentation route, on the basis of the information output by the historical statistics processing unit 27.”

[Par. 0061 – 0062], “the driving history recorder 19 stores the latitude and longitude information (hereinafter also referred to as “charging via-point information” and/or “charging position information”), the charging amount information, and the charging time information, which are output from the position detector 5, the battery level detector 11, and the charge/discharge controller 16, as the charging information. That is, in one or more embodiments of the present invention, the charging information includes the latitude and longitude information (the charging viapoint information and/or the charging position information), the charging amount information, and the charging time information… The process then proceeds to step S110, in which the driving history recorder 19 transmits information that includes the basic charge time information and charging information recorded by the driving history recorder 19 to the vehicle information providing device 3 as the second driving history information (the vehicle information providing device 3 receives and accumulates this information in step S301 of FIG. 5). During this operation, the driving history recorder 19 transmits the second driving history information to the vehicle information providing device 3 so that the second driving history information is associated with the first driving history information transmitted in step S105 described above. This allows the association between the route that the vehicle A traveled and the charging viapoints that were traversed when driving along the route”


This is interpreted as the driving history recorder records charging location, charging time and charging amount associated with traveled routes of the vehicle as second driving history information. From that, when there is a request of a presentation route, the historical statistic processing unit searches a planned route based on driving history information to filter the most efficient route to the destination. The system then presents the driver presentation route including charging viapoint that will be traversed when traveling along the presentation route.  


	Inoue teaches to detect current location of the vehicle and formulate a route based on driving history of the vehicle upon receiving input of destination point as described above, but does not explicitly disclose wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. 

	However, Upadhyay teaches wherein the current geo-location of the electric vehicle, the at least one travel routine and the at least one perspective travel plan are analyzed to determine at least one predicted point of interest. ([Par. 0061], “in response to a destination for a drive cycle not being indicated by a driver, a current location of the vehicle may be determined, a driving history of the driver may be retrieved, a destination may be predicted based on the driving history, selection of one or more upcoming route segments may be dynamically updated based on the current location of the vehicle relative to the predicted destination, the route segments may be ranked based on each of a particulate filter regeneration efficiency, fuel efficiency, and time of travel, and displayed to the driver, the one or more route segments to the predicted destination displayed in order of their rank”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Inoue to incorporate the teaching of Upadhyay. The modification would have been obvious because by suggesting a destination based on the current location and driving history of the driver, it conveniently allows driver to choose frequently traveled destination without a need to input the address. 

Claim 20 describes limitations of a non-transitory computer readable storage medium that are similar to the limitations of claim 9. Therefore, claim 20 is rejected under 35 USC § 103 for the same reason as described in claim 9 above.
	
	
Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inoue and Upadhyay in view of Kato, Kazuya (Publication No. US 20080243330 A1; hereafter Kato).
Regarding to claim 6, the combination of Inoue and Upadhyay teaches the method of claim 5.
The combination of Inoue and Upadhyay teaches to determine a travel plan based on driving history of the vehicle upon receive at least one data point such as the destination inputted via a portable device as described in claim 5 above, but does not explicitly disclose wherein determining the at least one perspective travel plan includes analyzing at least one of: a task list, a vendor reservation, a travel reservation, a shopping list, and a note that are included within the at least one data point to determine the at least one perspective travel plan of the operator of the electric vehicle.

wherein determining the at least one perspective travel plan includes analyzing at least one of: a task list, a vendor reservation, a travel reservation, a shopping list, and a note that are included within the at least one data point to determine the at least one perspective travel plan of the operator of the electric vehicle. ([Par. 0044], “according to the current example, instead of operating the operating section 34 to input the destination, the driver can input an activity schedule indicating a travel plan of the hybrid vehicle using a terminal device (not shown) such as an electric personal organizer, a PC, and the like. Therefore, the navigation apparatus14 may include the communicating section 38 for transferring/receiving data with a connector or a PC(not shown), which is for connecting the electric personal organizer and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Inoue and Upadhyay to incorporate the teaching of Kato. The modification would have been obvious because considering driver input that includes an activity schedule, it allows the system to effectively select a route based on the driving history, so that the selected route fits with expected arrival time at the destination according to the driver’s activity schedule. 

Claim 15 describes limitations of a system that are similar to the limitations of claim 6. Therefore, claim 15 is rejected under 35 USC § 103 for the same reason as described in claim 6 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668